STONE, J.
Bank-notes, and paper issued to circulate as money, have some of the properties of money.—See Corbett v. The State, 31 Ala. 329. But it cannot be affirmed, as matter of law, that they are worth, in money, the amount which their face specifies.—See Carlisle v. Davis, 7 Ala. 42; Wilson v. Jones, 8 Ala. 536. Specie must be regarded as the standard of value in this country, and any other standard would not only violate principle, but would lead to the most embarrassing fluctuations and uncertainty. The charge asked, as to value, should have been given.
[2.] There is nothing in the objection that the property was misdescribed.
Beversed and remanded.